Exhibit 10.3

 

EIGHTH AMENDMENT TO LEASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the 03
day of March, 2020 (the “Effective Date”) by and between VC OWNER, LLC, a
Delaware limited liability company (“Landlord”), and PRECISION BIOSCIENCES,
INC., a Delaware corporation (“Tenant”), with respect to the following recitals:

 

D.Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by a
First Amendment to Lease Agreement dated August 19, 2011, and by a Second
Amendment to Lease Agreement dated July 13, 2015, and by a Third Amendment to
Lease Agreement dated January 12, 2016, and by a Fourth Amendment to Lease
Agreement dated September 30, 2016 (the “Fourth Amendment”), and by a Fifth
Amendment to Lease Agreement dated January 24, 2018, and by a Sixth Amendment to
Lease Agreement dated August 6, 2018, and by a Seventh Amendment to Lease
Agreement dated November 14, 2018, and an Amended and Restated Seventh Amendment
to Lease Agreement dated February , 2019 (collectively, the “Lease”), Landlord
(as successor to Venable Tenant LLC) leases to Tenant certain office space in
the group of interconnected buildings situated at 302 East Pettigrew Street,
Durham, North Carolina known collectively as “Venable Center” (the “Project”),
as more particularly described in the Lease;

 

E.All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

13.Premises.  Subject to Section 6 of this Amendment, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, approximately 1,164 rentable
square feet of space known as Suite 110 (the “Suite 110 Premises”) in the
Prizery Building (the “Building”) located within the Project, as outlined on
Exhibit A attached hereto and incorporated herein.  The Term of the Lease with
respect to the Suite 110 Premises shall commence as of April 1, 2020 (the
“Eighth Amendment Commencement Date”) and shall be coterminous with the Term
applicable to the remainder of the Premises.  From and after the Eighth
Amendment Commencement Date, Suite 110 Premises shall constitute a portion of
the “Premises” for all purposes under the Lease. Landlord shall have no
liability to Tenant in the event Landlord is unable to deliver possession of the
Suite 110 Premises to Tenant on the Eighth Amendment Commencement Date due to
the holding over by the prior tenant thereof or due to any other matter beyond
Landlord's reasonable control (and further provided that Landlord shall use
commercially reasonable efforts to enforce its rights under the existing lease
agreement as modified by the Lease Termination Agreement, as hereinafter
defined); however, in such event, Base Rent with respect to the Suite 110
Premises will not begin to accrue until the first business day after Landlord is
able to deliver possession of the Suite 110 Premises, broom clean and free of
any prior tenancy.  

 

The Suite 110 Premises was a “must-take” expansion premises as set forth in
Section 14 of the Fourth Amendment.  Provided, however, and for purposes of
clarity, due to the early termination of Weinstein’s (as hereinafter defined)
occupancy of the Suite 110 Premises in order to facilitate Tenant’s own leasing
of the Suite 110 Premises, the parties acknowledge and agree that the “must-take
provisions” of Section 14 of the Fourth Amendment shall not be applicable to
Tenant’s leasing of the Suite 110 Premises, and instead, the terms and
conditions of this Eighth Amendment shall govern.  

 

 

--------------------------------------------------------------------------------

 

14.Rent.  

 

(a)Suite 110 Premises.  From and after the Eighth Amendment Commencement Date,
Tenant shall pay Base Rent with respect to the Suite 110 Premises only in
accordance with the following rent table:  

 

Period

Rate

Annual Base Rent

Monthly Base Rent

EACD* – January 31, 2021

$32.50

N/A

$3,152.50

February 1, 2021 – January 31, 2022

$33.48

$38,970.72

$3,247.56

February 1, 2022 – January 31, 2023

$34.48

$40,134.72

$3,344.56

February 1, 2023 – January 31, 2024

$35.51

$41,333.64

$3,444.47

February 1, 2024 – July 31, 2024

$36.58

N/A

$3,548.26

 

* Eighth Amendment Commencement Date.  

 

(b)As a part of Tenant’s willingness to incentivize Weinstein’s early
termination of the Suite 110 Premises in order to facilitate Tenant’s own
leasing of the Suite 110 Premises, Tenant has agreed to pay a portion of the
rent payments owed by Weinstein to Landlord for the Suite 110 Premises.  
Notwithstanding anything in the Lease to the contrary, Landlord and Tenant
hereby acknowledge and agree that Tenant shall make the following payment for
the Premises to Landlord on or before the following date: $19,000.00 on the date
that is ten (10) days following the Effective Date.

 

15.Additional Rent.  Commencing on the Eighth Amendment Commencement Date,
Tenant shall pay Additional Rent with respect to the Suite 110 Premises pursuant
to Section 6 of the Lease. With respect to the Suite 110 Premises (only),
Tenant’s Proportionate Share shall be (i) 5.59% which is the ratio of 1,164 (the
rentable square footage of the Suite 110 Premises) to 20,814 (the rentable
square footage of the Building, and (ii) 1.33%, which is the ratio of 1,164 (the
rentable square footage of the Suite 110 Premises) to 87,416 (the rentable
square footage of the Project) for the Project. Notwithstanding anything in the
Lease to the contrary, with respect to the Suite 110 Premises only, the Base
Rent is a modified “full-service” rental rate, and commencing on January 1,
2021, Tenant shall pay its Proportionate Share of increases in Operating
Expenses over the Operating Expenses incurred in calendar year 2020.

 

16.Tenant Improvements.  Subject to this Section 4, Tenant shall accept the
Suite 110 Premises in its “as is” condition (subject to Landlord's continuing
repair and maintenance obligations, as outlined in Section 10 of the Lease (as
may be amended)), and Landlord shall have no obligation to make any alterations
or improvements thereto whatsoever (provided that Landlord shall deliver same in
good and tenantable condition, broom clean, with all systems serving same in
good working order). Any alterations that Tenant desires to make in the Suite
110 Premises shall be subject to all the terms and conditions set forth in
Section 11 of the Lease.  Notwithstanding anything in the Lease to the contrary,
Landlord hereby agrees to grant Tenant an allowance in the amount of $10,000 to
be applied toward the cost (including architectural and engineering fees) of
alterations performed by Tenant in the Suite 110 Premises (the “Granted
Allowance”) in conjunction with Tenant’s initial occupancy of Suite 110
Premises.

 

Provided no Event of Default then exists under the Lease, the Granted Allowance
(or portions thereof) shall be disbursed to Tenant within thirty (30) days
following Tenant's submission to Landlord of paid invoices for work related to
alterations performed by Tenant in the Suite 110 Premises, accompanied by
waivers of liens executed by all contractors employed by Tenant for the
performance of such work. If the cost of Tenant's alterations in the Suite 110
Premises exceeds the amount of the Granted Allowance,

 

--------------------------------------------------------------------------------

 

the excess shall be paid by Tenant after the Granted Allowance is fully
exhausted.  Any portion of the Granted Allowance that has not been applied (or
contracted to be applied) in the manner set forth above by the date which is
twelve (12) months following the Eighth Amendment Commencement Date shall revert
to Landlord, and Tenant shall have no further rights with respect thereto.

 

17.Brokers.  Landlord and Tenant each warrant to the other that in connection
with this Amendment neither has employed or dealt with any broker, agent or
finder, other than CBRE­Raleigh, LLC (the “Landlord’s Broker”) and Cushman &
Wakefield (the “Tenant’s Broker”, together with Landlord’s Broker, collectively,
“Brokers”). Landlord acknowledges that it shall pay any commission or fee due to
the Landlord’s Broker, pursuant to a separate written agreement.  Landlord’s
Broker shall pay any commission or fee due to Tenant’s Broker, pursuant to a
separate written agreement.  Each party shall indemnify and hold the other
harmless from and against any claim for brokerage or other commissions asserted
by any broker, agent or finder employed by the indemnifying party or with whom
the indemnifying party has dealt, other than the Brokers.

 

18.Contingency.  This Amendment and all provisions contained herein are
contingent upon an executed lease termination agreement between Landlord and
Weinstein Friedlein Architects, P.A. (“Weinstein”) for the Suite 110 Premises
(the “Lease Termination Agreement”), providing that the Suite 110 Premises shall
be surrendered to Landlord on or before March 31, 2020, in accordance with the
Lease Termination Agreement.  In the event Landlord does not obtain the Lease
Termination Agreement by March 31, 2020, Landlord or Tenant shall thereafter
have the right to terminate this Amendment (prior to date of receipt of a fully
executed Lease Termination Agreement).  

 

19.Parking.  The parties acknowledge and agree that Landlord (or an affiliate of
Landlord) is constructing an office building on a nearby and/or adjacent
parcel.  Notwithstanding anything in the Lease to the contrary, during the
period of time in which Landlord is constructing said office building, (i)
Tenant shall not be able to use the parking lot in front of the Building as
shown on Exhibit B and (ii) Landlord shall provide Tenant with off-site parking
and transportation to and from said off-site parking area to and from the
Building.    

 

20.Acknowledgement.  Landlord and Tenant acknowledge that, to their actual
knowledge, each party has complied with all of its obligations under the Lease
to date, and, to the extent not expressly modified hereby, all of the terms and
conditions of said Lease shall remain unchanged and in full force and effect.

 

21.Miscellaneous.  The foregoing is intended to be an addition and a
modification to the Lease.  Except as modified and amended by this Amendment,
the Lease shall remain in full force and effect.  If anything contained in this
Amendment conflicts with any terms of the Lease, then the terms of this
Amendment shall govern and any conflicting terms in the Lease shall be deemed
deleted in their entirety.  Each party to this Amendment shall execute all
instruments and documents and take such further action as may be reasonably
required to effectuate the purposes of this Amendment.  This Amendment may be
modified only by a writing executed by the parties hereto.  This Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
and all such counterparts shall together constitute one and the same
instrument.  The invalidity of any portion of this Amendment shall not have any
effect on the balance hereof.  This Amendment shall be binding upon the parties
hereto, as well as their successors, heirs, executors and assigns.  This
Amendment shall be governed by, and construed in accordance with North Carolina
law.

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

VC OWNER, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Sheehan

 

 

Name:

Jeff Sheehan

 

 

Title:

Authorized Signator

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

By:

/s/ Sinu Bhandaru

 

 

Name:

Sinu Bhandaru

 

 

Title:

Vice-President Operations & IT

03March2020

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FLOOR PLAN OF SUITE 110 PREMISES

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PARKING LOT

 

 

 

--------------------------------------------------------------------------------

 

Acknowledgment of Lease Term

 

 

April 9, 2020

 

 

Precision BioSciences, Inc

Attn: Sinu Bhandaru, Vice President, Operations & IT

104 TW Alexander Drive

PO Box 12292

Research Triangle Park, NC 27709

 

RE:

Venable Center – The Prizery

302 East Pettigrew Street

Tenant ID – venable / PZ110 / t0000221

 

 

Dear Tenant:

 

In accordance with your Eighth Amendment to Lease Agreement dated March 3, 2020
with VC Owner, LLC (“Landlord”) for Suite PZ110 in the group of interconnected
buildings situated at 302 East Pettigrew Street, Durham, North Carolina known
collectively as “Venable Center” (the “Project”); the terms are as follows:

 

1.

The Commencement Date of the Eighth Amendment Term is April 9, 2020. The Term
shall expire on July 31, 2024.

 

2.

The monthly Base Rent of $3,152.50 shall commence on April 9, 2020 with annual
rent steps to occur on February 1st of each year. Operating Expense payments to
begin on January 1, 2021.

 

If you have any questions, please do not hesitate to contact me at 919-415-4403.

 

 

Sincerely,

 

/s/Kevin Troutman

 

Kevin Troutman

Property Manager

 

 

 

TENANT ACKNOWLEDGMENT OF TERM:

 

 

 

By:

 

/s/Sinu Bhandaru

 

 

 

Its:

 

Vice President Operations & IT

 

 

 

 